United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1291
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Antonio Joe Valadez,                    *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: March 28, 2003

                                 Filed: April 7, 2003
                                  ___________

Before McMILLIAN, FAGG, and WOLLMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Antonio Joe Valadez pleaded guilty to conspiracy to distribute and possession
with intent to distribute methamphetamine and possession of a firearm during a drug-
trafficking offense. On appeal, Valadez's counsel has filed a brief and requested
permission to withdraw under Anders v. California, 386 U.S. 738 (1967). Although
we granted Valadez permission to file a supplemental brief, he has not done so.

      After reviewing counsel's Anders brief, along with our independent review of
the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues. Accordingly, we affirm the district court,* and we also grant
counsel's request to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.

                                        -2-